Citation Nr: 1431349	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-31 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a heart condition, claimed as congestive heart failure, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a June 2012 Board hearing.  A transcript of that hearing is associated with the claims file.  In an April 2014 letter, VA notified the Veteran that the Veterans Law Judge (VLJ) who conducted that hearing had retired, and was offered the opportunity to testify at a new hearing.  No response was received within the specified response period.  As specified in the April 2014 letter, the Board presumes that the Veteran does not wish to have an additional hearing, and finds that appellate adjudication may proceed.




FINDINGS OF FACT

1.  A November 2005 rating decision denied service connection for obstructive sleep apnea and congestive heart failure.  The Veteran did not perfect an appeal with respect to that decision, or submit documentation constituting new and material evidence within the one-year appeal period following that decision.

2.  Evidence submitted since the November 2005 rating decision does not raise a reasonable possibility of substantiating the Veteran's claims with respect to the issues of entitlement to service connection for obstructive sleep apnea and for congestive heart failure.

3.  The evidence does not relate the Veteran's currently diagnosed right wrist disability to his military service.

4.  The evidence does not relate the Veteran's currently diagnosed lumbar spine disability to his military service.

5.  The evidence does not relate the Veteran's currently diagnosed bilateral knee disability to his military service.

6.  The record does not reflect a diagnosis of posttraumatic stress disorder (PTSD).

7.  The evidence does not relate the Veteran's currently diagnosed acquired psychiatric disability to his military service.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for service connection for obstructive sleep apnea and a heart disability is not new and material, and the claims are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

5.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

6.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  April 2009 and June 2009 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These letters also notified the Veteran of regulations pertinent to claims to reopen based on the submission of new and material evidence.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The January 2014 VA examinations were adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f) (West 2002).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

A November 2005 rating decision denied the Veteran's claims for obstructive sleep apnea and congestive heart failure.  The Veteran did not perfect an appeal with respect to that rating decision, or submit documentation constituting new and material evidence within the one-year appeal period, with respect to either issue.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  Since the November 2005 rating decision, evidence added to the record includes the transcript from the Veteran's 2012 Board hearing and the January 2014 VA examination reports.

This evidence is insufficient to reopen either of the Veteran's claims.  The Veteran's testimony at his 2012 Board hearing essentially reiterated his assertions that these conditions were proximately related to service on the basis that they resulted from his obesity, which he argues resulted from the depression he experienced after incidents in service where he fought with his drill sergeants.  However, as noted elsewhere in this decision, service connection for obesity has previously been denied as not related to service.  Further, the January 2014 VA nexus opinions addressing the relationship between the Veteran's congestive heart failure, his military service, and his acquired psychiatric disability, as well as the relationship between the Veteran's obstructive sleep apnea and his military service, both conclude that no such relationship exists.  Instead, each opinion finds that the claimed conditions were not related to service and/or to a service-connected disability; the opinion with respect to the sleep apnea specifically relates the condition to the Veteran's nonservice-connected obesity.  

While this evidence is new, as it was not previously considered by VA, it is not material, as it does not raise a reasonable possibility of substantiating either of the Veteran's claims.  For this reason, the Board finds that new and material evidence has not been submitted, and the appeals to reopen the claims for entitlement to service connection for a heart condition and for sleep apnea must be denied. 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

As a threshold issue, the Board notes that service connection for obesity, to include as due to depression secondary to a personal assault the Veteran asserts occurred in service, was denied in the November 1998 rating decision.  The RO also declined to reopen the Veteran's claim for service connection for obesity in August 2004, November 2005, and January 2007 rating decisions.  He has not attempted to reopen that claim in conjunction with his current appeal.  Accordingly, the Board finds that for the purposes of the appeals discussed below, the record establishes that the Veteran's obesity is not related to his military service.

Further, the Veteran's brief period of service is documented by service treatment records which only include his December 1976 pre-service entrance examination and report of medical history, as well as January 1977 and February 1977 service treatment records showing treatment for low back symptomatology.  No other symptoms are referenced and no disabilities are reflected as diagnosed during the Veteran's brief period of service.

Right Wrist

After service, June 2009 through August 2009 VA records noted that the Veteran underwent surgical excision of a ganglion cyst in his right wrist in late June 2009, after conservative treatment for the condition had failed.  Follow-up visits were documented through August 2009.  By August 2009, the scar was noted as being well-healed; the diagnosis was potential recurrent ganglion cyst versus scar tissue.  

At the January 2014 VA examination, the examiner noted a diagnosis of right wrist ganglion cyst and surgical excision, having onset in approximately 2007 and without success from conservative treatment, was surgically removed in 2009.  The examiner noted that the Veteran had no residual symptoms for this condition or his surgical removal, and concluded that the Veteran's right wrist disability was less likely than not caused by or otherwise the result of the Veteran's lumbar spine disability, based on both accepted medical literature showing no known relationship between a lumbar spine disability and a right wrist ganglion cyst and surgical excision.  

In sum, the evidence establishes that the Veteran currently diagnosed right wrist disability is not directly or proximately related to service.  The January 2014 VA examiner's opinion, the only competent medical opinion of record, addressed the Veteran's contention that his right wrist disability is proximately related to his lumbar spine disability.  Further, the evidence as a whole does not support a finding that the right wrist disability has any nexus to service.  Indeed, the Veteran has not alleged an in-service right wrist injury, or any other basis that the right wrist disability is directly related to his military service.  Further, although there is significant VA and private evidence dated prior to 2007, only that year (approximately 30 years after the Veteran's service separation) was the right wrist condition documented.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of the claimed condition).  For these reasons, the criteria for service connection for the Veteran's right wrist disability are not met.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

As a threshold issue, two January 1977 service treatment records suggest that the Veteran had a preexisting lumbar spine disability.  Specifically, one January 1977 record noted that the Veteran reported low back pain since playing football in high school, such that it existed prior to service.  Another January 1977 record from the physical therapy clinic noted that the Veteran had low back pain exacerbated by military service, as the low back pain existed prior to service and had resulted from playing high school football.  Thus, the Board acknowledges that the Veteran has reported that he had lumbar spine symptomatology prior to entrance into active service.  However, the December 1976 pre-service entrance examination and December 1976 pre-service report of medical history do not reflect reports of lumbar spine symptoms or diagnoses of a lumbar spine disability, and there is no clear and unmistakable evidence that the Veteran had a lumbar spine disability that preexisted service.  As such, the Veteran is presumed to be of sound condition at entrance into active service.  See 38 C.F.R. § 3.304(b).

As noted, the two January 1977 service treatment records reflect treatment for low back pain, one of which reflected a diagnosis of sacroiliac joint strain; a February 1977 record noted continued low back pain with no new physical findings.  It does not appear that the Veteran completed a service separation examination after his one month and several days of active service.

After service, a May 1989 magnetic resonant imaging test (MRI) of the lumbar spine showed a normal lumbar spine.  A month later in June 1989, private treatment records noted that the Veteran reported an April 1989 low back injury after picking up trash.  He had a previous injury in 1988 diagnosed as back strain.  A MRI showed desiccation at L5-S1, otherwise normal.  X-rays showed no significant abnormality for the weight and condition of the patient.  A November 1992 private record noted that the Veteran reported injuring his back in 1980 working for the city garbage department, lifting bags; he had pain and muscle spasms.  He also sought treatment for back pain in 1989, and was told he should lose weight.  A November 1992 private lumbar spine X-ray showed a normal lumbar spine.  

VA treatment records dated between June 2003 and June 2005, June 2009 and May 2010, and February 2012 and January 2014, record treatment for lumbar spine symptomatology, diagnoses of degenerated lumbosacral disc, and that the Veteran was educated on how his weight is probably a major contributor to his back pain.  

The January 2014 VA examiner concluded that it was less likely than not that the Veteran's diagnosed low back disability was caused by, aggravated by, or otherwise the result of military service, as related to the sacroiliac strain diagnosed in service or otherwise.  While noting the presence of low back symptoms during service in 1977, and reports of intermittent back pain after service separation, the examiner also noted the evidence of post-service civilian employment-related back injuries in 1980, 1988, and 1989, imaging from the treatment of which showed no lumbar degenerative disease.  Conversely, the first X-ray evidence of degenerative disease was not until 2003.  The first diagnosis of lumbar degenerative disease is not until 2003, more than 20 years after service separation, and the radiologic testing of record reflects that the current lumbar degenerative disease was no worse than anticipated based on age alone.  

The examiner also found that it was less likely as not that the currently diagnosed lumbar spine disability was caused by, aggravated by, or the result of the Veteran's sacroiliac strain while in service.  Although service records showed a diagnosis of sacroiliac strain, those records do not show a diagnosis of lumbar degenerative disease, and no degenerative disease was shown at the times of the Veteran's post-service injuries in 1980, 1988, and 1989.  There was also no medical literature or accepted medical community finding that sacroiliac strain can cause or aggravate the development of lumbar degenerative disease, which is caused by gravitational effects on the lumbar disc mechanism throughout life.  The onset and diagnosis of lumbar degenerative disease was noted at an age appropriate to the development of such disease based on age alone.

In sum, the evidence establishes that the Veteran currently diagnosed lumbar spine disability, lumbar degenerative disease, is both separate and discrete from the sacroiliac strain diagnosed in service, and is not directly or proximately related to service, to include the sacroiliac strain diagnosed during service.  The evidence on which the January 2014 VA examiner's opinion, the only competent medical opinion of record, is based indeed reflects that no lumbar degenerative disease was evident until 2003, years after the Veteran's repeated civilian work-related injuries in the 1980s.  For these reasons, the criteria for service connection for the Veteran's lumbar spine disability are not met.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.



Bilateral Knee Disability

After service, a December 1992 private treatment record noted the Veteran's report that he sustained a left knee injury while working for the city.  The evidence does not show treatment for a diagnosed disability of either knee until a June 2003 VA record showing that the Veteran was educated on how his weight was probably a major contributor to his knee pain.  An April 2005 VA treatment record noted increased bilateral knee pain, and VA treatment records dated from February 2012 to January 2014 and private treatment records dated between October 2013 and January 2014 show ongoing treatment for bilateral knee osteoarthritis, and X-ray evidence of degenerative arthritis of both knees.  

The January 2014 VA examiner noted a diagnosis of severe bilateral knee degenerative joint disease, and concluded that the Veteran's bilateral knee disability was the result of chronic weight bearing on the Veteran's knees with normal day-to-day activities.  The examiner noted that the Veteran had been morbidly obese since he first received treatment for knee pain as noted in 2003 VA records; as the Veteran carried 400-plus pounds of weight on his knees with all walking and standing activities, and since degenerative joint disease is caused by wear on the weight bearing surfaces of the knee with normal aging, it was obvious to the examiner that acceleration of the degeneration process was caused by increased weight on weight-bearing surfaces.  Additionally, X-rays indicated that the bilateral arthritis of the knees was worse than anticipated based on age alone.  

Knee injuries were not shown in service, and the Veteran has not alleged that he sustained an injury to either knee disability during service.  Further, the evidence of record does not relate the Veteran's bilateral knee disability to service or to a service-connected disability.  The VA examiner's opinion, the only competent medical opinion of record, concluded that the Veteran's bilateral knee disability was the result of his obesity; as noted above, service connection for obesity was repeatedly denied by the RO.  For these reasons, the criteria for service connection for the Veteran's bilateral knee disability are not met.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Acquired Psychiatric Disability

With respect to the Veteran's claim for PTSD, the Board finds that a valid diagnosis of PTSD is not of record.  Although treatment for mental health symptomatology is noted in a May 1994 private record and VA treatment records dated from March 2009 to June 2009 and from February 2012 to January 2014, none of these records reflect a diagnosis of PTSD.  Further, the January 2014 VA examiner found that the Veteran's symptoms did not meet the relevant criteria for a PTSD diagnosis.  Indeed, the examiner noted that a test specifically related to PTSD symptoms was administered and that the Veteran's test results were consistent with test performances of disability claimants simulating symptoms of PTSD, such that there was reason to suspect symptom exaggeration and a response style indicative of attempts to portray symptoms worse than they actually were.  The examiner stated that based on the Veteran's description of the in-service event and his symptoms, a PTSD diagnosis was not appropriate.  Thus, without a valid diagnosis of PTSD, made in accordance with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, the Veteran's claim for PTSD cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With respect to the Veteran's claim for a non-PTSD acquired psychiatric disability, a private May 1994 post-service treatment record reflected a diagnosis of depression, and a prescription for an anti-depressant, Zoloft.  Similarly, VA treatment records dated from March 2009 to June 2009 and from February 2012 to January 2014 show ongoing treatment for depression.

However, the evidence of record does not relate the Veteran's depression to his military service.  The January 2014 VA examiner concluded that it would be speculative to relate the Veteran's depression to his military service, without documentation of mental illness during or shortly after service.  The remaining evidence of record supports this opinion, the only competent medical opinion offered with respect to the nexus between the Veteran's depression and his military service.  Indeed, to the extent that the Veteran has testified, and that his family members have submitted lay statements attesting to observed depressive symptoms, the fact remains that neither the Veteran nor his family members are qualified mental health professionals and thus are not competent to opine that the Veteran's depressive symptoms constituted a diagnosis of depression during or shortly after the Veteran's military service.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Further, other records showing treatment for other medical conditions, specifically June 1989 and November 1992 records showing treatment for lumbar spine symptomatology do not reflect that he reported depressive symptoms.  The first diagnosis of depression did not come until 1994, 17 years after the Veteran's separation from service, and three years after the Veteran's application for disability benefits based on unemployability.  See Mense, 1 Vet. App. at 356.  It is thus not clear whether his current statements that he experienced depression during and since service were made without pecuniary motivation.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  In view of this, and the silence in the available records of mental illness symptoms until many years after service, leads to the conclusion that the currently reported history of chronic mental illness symptoms beginning in service in not probative.  For these reasons, the Veteran's claim for a non-PTSD acquired psychiatric disability must also be denied.

The preponderance of the credible evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.






ORDER

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim for entitlement to service connection for obstructive sleep apnea is denied.

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim for entitlement to service connection for a heart condition is denied.

Service connection for a right wrist disability is denied.

Service connection for a low back disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for an acquired psychiatric disability to include depression and PTSD is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


